Citation Nr: 1756785	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury.

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim for service connection for a neck disability, previously claimed as an upper back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961, and from January 1963 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case now resides with the RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDING OF FACT

On November 15, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he wished to withdraw his appeal as to the claims for entitlement to service connection for a traumatic brain injury and whether new and material evidence has been received to reopen the claims for service connection for tinnitus and a neck disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the claims for entitlement to service connection for a traumatic brain injury and whether new and material evidence has been submitted to reopen the claims for service connection for tinnitus and a neck disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claims decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

II.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On November 15, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was "satisfied with [his] current rating and request[ed] that no further action be taken on [his] appeal."  

As the Veteran has indicated his wish to withdraw his appeal as to the claims for entitlement to service connection for a traumatic brain injury and whether new and material evidence has been received to reopen the claims for service connection for tinnitus and a neck disability, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed.





ORDER

The appeal of entitlement to service connection for a traumatic brain injury is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for service connection for tinnitus is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for service connection for a neck disability, previously claimed as an upper back disability, is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


